Carswell, Johnston and Lewis, JJ., concur; Adel and Taylor, JJ., dissent and vote to affirm, with the following memorandum: The complaint is sufficient to sustain a cause of action for money had and received. The material allegations which justify this conclusion are to the effect that the plaintiff paid and the defendant received moneys to be used and applied for certain purposes, and that the defendant wrongfully failed to use the same for the specified purposes, resulting in the unjust enrichment of the defendant. Plaintiff does not seek to recover under the contract which it is urged he breached.